DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
a.	Group I, claim(s) 1, drawn to a fuel cell module including a parasitic load connectable across the anode and cathode electrodes, a pump fan or blower, operable to supply air to the cathode electrodes (a) while the fuel cell is in a discharged state or (b) using a power source other than the fuel cell stack.
b.	Group II, claim(s) 2, drawn to a process for shutting down and restarting a fuel cell.
c.	Group III, claim(s) 3-14, drawn to a fuel cell module including a device to supply air to one or more cathode electrodes of a fuel cell stack (a) while the fuel cell stack is in a discharged state or (b) using a power source other than the fuel cell stack.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Notably, Group I requires a pump, fan or blower operable to supply air to the cathode electrodes (a) while the fuel cell is in a discharged state or (b) using a power source other than the fuel cell stack.  Group II does not recite this technical feature.  Likewise, Group II recites particular methodology therein for shutting down and restarting a fuel cell and steps therein such as providing an amount of a first reactant for the electrochemical consumption of a remaining a remaining amount of a second reactant; permitting an inflow of an amount of the first mixture (the first mixture containing a second reactant and a non-reactive agent) into the second electrode and when re-starting the fuel cell module providing a flow or amount of the first mixture to the second electrode.  The fuel cell of Group I is not defined by the method of operating the fuel cell module therein.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. Notably, Group III requires a device operable to supply air to the cathode electrodes (a) while the fuel cell is in a discharged state or (b) using a power source other than the fuel cell stack.  Group II does not recite this technical feature.  Likewise, Group II recites particular methodology therein for shutting down and restarting a fuel cell and steps therein such as providing an amount of a first reactant for the electrochemical consumption of a remaining a remaining amount of a second reactant; permitting an inflow of an amount of the first mixture  (the first mixture containing a second reactant and a non-reactive agent) into the second electrode and when re-starting the fuel cell module providing a flow or amount of the first mixture to the second electrode. The fuel cell of Group III is not defined by the method of operating the fuel cell module therein.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a device supplying air to one or more of the cathodes of the fuel cell stack (a) while the fuel cell stack is in the discharged state or (b) using a power source other than a fuel cell stack, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Korytnikov et al. (U.S. Patent Application No. 2005/0227126).  This reference teaches of a fuel cell module comprising a fuel cell stack and a device 168 is adapted to provide air to the fuel cell cathode 116 and is sufficiently adapted such that the fuel cell module can effectively supply air to the fuel cell stack in any state (operational state, idle state, stand-by state, discharged state, etc.).  Clingerman et al. (U.S. Patent Application No. 2005/0186454) likewise discloses a fuel cell module including a fuel cell stack 22 and a device 38 for supplying oxygen to the cathodes of the fuel cell stack via controller 48 which is thus sufficiently adapted to effectively supply air to the fuel cell stack in any state (operational state, idle state, stand-by state, discharged state, etc.).  Thus the invention of Groups I and III do not share a common special technical feature and lack unity of invention.  Furthermore as Groups I and III do not share a common special technical feature for the reasons discussed above, Group II likewise does not share a common special technical feature with Group I and III for at least the same reasons discussed above.
Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
A telephone call was made to Ms. Angela Freeman on February 1, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000\
/GREGG CANTELMO/Primary Examiner, Art Unit 1725